                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                   3:95-CR-178-MOC-1
                                3:18-CR-202-MOC-DSC-1
 UNITED STATES OF AMERICA,                                   )
                                                             )
                                                             )
                                                             )
 Vs.                                                         )                ORDER
                                                             )
 TONY BERNARD ALEXANDER,                                     )
                                                             )
                         Defendant.                          )


       THIS MATTER comes before the Court on Defendant’s pro se “Motion for Credit Time

Served.” (3:95-cr-178, Doc. No. 730; 3:18-cr-202, Doc. No. 84). Defendant’s motion has been

filed in both of his criminal actions, which have been consolidated for appeal. Defendant’s

motions are both denied for the reasons stated in the Government’s memoranda in opposition.

That is, administrative decisions regarding credit for time served is left to the U.S. Bureau of

Prisons, and Defendant has failed to demonstrate that he has exhausted his administrative

remedies with the BOP. Thus, he must raise the issue with the BOP first. Moreover, even taking

Defendant’s assertions as true, he has only served approximately 31 months of a 40-month

sentence, so he has 9 months more to serve, unless the BOP determines he should receive a

modified release date.

                                                  ORDER

       Defendant’s pro se “Motion for Credit Time Served,” (3:95-cr-178, Doc. No. 730; 3:18-

cr-202, Doc. No. 84), is DENIED.

                                         Signed: January 25, 2021




         Case 3:95-cr-00178-MOC Document 735 Filed 01/25/21 Page 1 of 1
